 
 
I
112th CONGRESS 1st Session 
S. 1612 
IN THE HOUSE OF REPRESENTATIVES 

December 16, 2011
Referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT 
To provide the Department of Justice with additional tools to target extraterritorial drug trafficking activity. 
 
 
1.Short titleThis Act may be cited as the Targeting Transnational Drug Trafficking Act of 2011. 
2.Possession, manufacture or distribution for purposes of unlawful importationsSection 1009 of the Controlled Substances Import and Export Act (21 U.S.C. 959) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)in subsection (a), by striking It shall and all that follows and inserting the following: “It shall be unlawful for any person to manufacture or distribute a controlled substance in schedule I or II or flunitrazepam or a listed chemical intending, knowing, or having reasonable cause to believe that such substance or chemical will be unlawfully imported into the United States or into waters within a distance of 12 miles of the coast of the United States. 
 
(b)It shall be unlawful for any person to manufacture or distribute a listed chemical— 
(1)intending or knowing that the listed chemical will be used to manufacture a controlled substance; and 
(2)intending, knowing, or having reasonable cause to believe that the controlled substance will be unlawfully imported into the United States. . 
   Passed the Senate December 15, 2011. Nancy Erickson, Secretary   
